AO 245]3 (Rev. 05/15/2018) Judgrnent in a Criminal Petry Case (Modified)

United States of America
V_ (For Offenses Committed'€)ii'or After Noyeinbe`r 1, 1937) `
Angel De JeSuS AvendanO_Santiago C&SB NU.II'lel'I 3.18-1'1'1_]-22208-RBB

Roxana Sandoval_
Defena'am 's Atrorney

 

REGISTRATION N(). 80002298

THE DEFENDANTZ
|E pleaded guilty to count(s) 1 0f COrnplairlt

 

E Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs!
8:1325 lLLEGAL ENTRY (Misdemeanor) 1

l:\ The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

§ Assessment: $lO WAIVED El Fine: WAIVED

|Z Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

g Court recommends defendant be deported/removed With relative, charged in case M'\l 219an

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all finesJ restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

 

 

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3:18-mj_22203-WVG

 

